Citation Nr: 0120974	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  01-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish basic eligibility for Department of Veterans 
Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

This appeal arises from an October 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of Philippines, which determined the veteran 
had not submitted new and material evidence to establish 
basic eligibility for VA benefits.  


FINDING OF FACT

1. An unappealed RO decision in November 1988 denied the 
appellant's claim of basic eligibility for VA benefits.

2.  The evidence added to the record since the November 1988 
RO decision is either cumulative and redundant, or not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim of basic 
eligibility for VA benefits.


CONCLUSION OF LAW

Evidence submitted since the RO's November 1988 decision is 
not new and material, and the appellant's claim that he has 
qualifying service for basic eligibility for VA benefits is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

In D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000) the United 
Stated Court of Appeals held that the statute providing for 
reopening of claim for veteran's benefits if new and material 
evidence was presented or secured applied to the reopening of 
a claim regardless of the grounds on which the claim was 
previously disallowed, including claims that originally were 
disallowed because the claimant's veteran status had not been 
established.  

Generally, a final decision issued by a RO may not thereafter 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  
When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The regulations define the requisite service required for 
eligibility for VA benefits.  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101 (West 
1991); 38 C.F.R. § 3.1 (2000).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2000).  Verification of service is 
required when the claimant has not submitted documentation as 
required in paragraph (a).  VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2000).  

Factual Background.  The appellant initially filed a claim 
for VA benefits in September 1952.  In June a 1953 letter, 
the RO informed the appellant the Department of the Army 
reported there was no record that showed that he was either a 
member of the Armed Forces of the United States or that he 
had any recognized guerrilla service.  In June 1967 the 
appellant again filed a claim for VA benefits.  The RO sent 
the veteran a letter in June 1967 again informing him he had 
no valid military service for VA purposes.  In September 1985 
the veteran again filed a claim for VA benefits.  A Deferred 
or Confirmed Rating Decision dated in March 1986 reveals the 
RO again determined the appellant had no valid service.  A 
March 1986 letter from the RO informed the veteran of the 
determination.  The appellant did not file a notice of 
disagreement with that determination.  The November 1988 RO 
determination is the final disallowance of the appellant's 
claim that he has the requisite service to qualify for VA 
benefits.  38 C.F.R. §§ 20.302, 20.1103 (2000).  

The evidence received from the service department in the 
claims folder at the time of the March 1986 RO determination 
included the following: In October 1952 the RO sent a Request 
for Army Information.  The appellant's name was typed as 
"[redacted]."  In May 1953 the Adjutant General 
replied, "Subject individual has no recognized guerrilla 
service nor was he a member of the Commonwealth Army in the 
service of the Armed Forces of the United States."  

The veteran had submitted an application for benefits, 
affidavits and documents from the Philippine Government.  In 
June 1987 the appellant's niece sent a letter.  She noted the 
veteran's last name had been spelled "[redacted]" by VA and 
asked that it be corrected to "[redacted]."  The appellant 
submitted medical records and additional documents.  Based on 
the above the RO wrote the veteran in November 1988 and again 
informed him that his claim was disallowed.  The letter 
stated the negative determination of the Army was binding 
upon VA.  

The evidence submitted since the November 1988 RO 
determination included the following:  A January 2000 
application for VA benefits was submitted by the appellant.  
He also submitted a copy of an Affidavit for Philippine Army 
Personnel.  He sent a certificate from the Armed Forces of 
the Philippines Medical Center.  The evidence includes a 
Request for Information form dated in June 2000.  The 
appellant's name was spelled as "[redacted]."  The 
June 2000 Request for Information form was returned in July 
2000 by National Personnel Records Center (NPRC).  A notation 
at the bottom reads "see attached prior negative report."  
Attached was the copy of the May 1953 Request for Army 
Information stating the appellant had no recognized service.  

The veteran also submitted copies of affidavits, documents 
from the Philippine VA, medical records and statements from 
his doctor.  The veteran submitted a copy of an Affidavit for 
Philippine Army Personnel. 

In July 2000, the Service Department recertified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the United States Armed Forces. 

Based on the evidence the RO in October 2000 again determined 
that the veteran did not have the requisite service to 
qualify for VA benefits on the basis that new and material 
evidence had not been submitted.  The veteran appealed that 
determination.  




In June 2001 the RO Adjudication Officer placed a memorandum 
in the claims folder.  It reads in part as follows:

The records of individuals who claim to 
have served in the Commonwealth Army of 
the Philippines inducted into the United 
States Armed Forces in the Far East 
(USAFFE) and those who claim to have 
served in the organized guerrilla forces 
are maintained by the U.S. Army Reserve 
Personnel Center (ARPERCEN), St. Louis, 
Missouri.  

The individual records for each potential 
claimant are maintained in alphabetical 
order.  ARPERCEN has repeatedly informed 
VA that unless the claimant reports 
personnel data (such as name) which is 
different from that which was provided in 
a prior request for service verification, 
there is no value in resubmitting a 
request for reverification.  A potential 
claimant's service is verified by the 
records associated with his name.  If the 
name is a common one or if there are 
minor discrepancies in spelling or the 
middle initial, ARPERCEN will compare the 
service number, date of birth, place of 
birth and names of next kin provided them 
on VA Form 3101 with the records they 
have on file.  If ARPERCEN is unable to 
confirm a record service for the 
individual based on the information 
provided on VA Form 3101, it requests the 
regional office to provide additional 
information.  

Documents issued by the Philippine Army 
or Philippine Veterans Affairs (with the 
exception of Form 32, Affidavit for 
Philippine Army Personnel) are of no 
value in establishing service unless they 
contain personnel data that is 
substantially different than that VA has 
provided to ARPERCEN.  The Philippine 
government has its own regulations and 
laws which permit recognition of military 
service not recognized by the U.S. Army 
and findings are not binding on ARPERCEN.  

Analysis.  The Court has held that VA is required to review 
for newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  The Board reviewed the evidence 
submitted since the November 1988 RO determination.  Although 
the appellant has submitted documents which were not 
previously in the claims folder they are merely cumulative 
and redundant of information already in the claims folder.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to alter a prior decision.  

In this instance the issue is basic eligibility for VA 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a service department 
determination as to an individual's service shall be binding 
on VA, unless a reasonable basis exists for questioning it.  
See Manibog v. Brown, 8 Vet. App. 465, 468 (1996).  As the RO 
memorandum explained the records which are used to determine 
if the appellant has qualifying service are filed by name.  
As the Court stated in Hodge the new evidence must contribute 
to a more complete picture.  Information that provided a new 
name or significantly different spelling of the appellant's 
name is the evidence which could provide a more complete 
picture.  The appellant submitted a request that the spelling 
of his name be corrected in 1987 prior to the last final 
disallowance of the claim.  Even though the RO did not reopen 
the appellant's claim a request was sent for verification of 
service under the spelling of the name "[redacted]" in June 
2000.  A reply was received in July 2000 with the earlier May 
1953 finding of no recognized service attached.  
Consideration has been given to the Court's holding in 
Sarmiento v. Brown, 7 Vet. App. 80 (1994), that the 
regulatory duty to seek evidentiary verification is mandatory 
and that there is no limit set on the number of times the 
Secretary shall request service department verification.  The 
RO requested verification on two occasions, most recently in 
2000.  Significant new evidence would be information 
sufficient to make an additional request for verification of 
the service department reasonable based on the guidelines set 
out by ARPERCEN.  It is not necessary the veteran present 
actual verification of service to reopen his claim, only that 
he provide information of such significance that it might 
lead to such a result.  

The Board has considered the evidence and contentions 
received since the 1988 RO decision, but the evidence is 
either not relevant or redundant of previously considered 
evidence and, therefore, it is not new evidence, within the 
meaning of the cited legal authority.  The additional 
documents are not competent under current law to show that 
the appellant had qualifying service, and they are thus not 
relevant. Service department findings as to the fact of 
service with the United States Armed Forces are made binding 
upon VA for purposes of establishing entitlement to benefits.  
See Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
subsequently received evidence could not, as a matter of law, 
establish qualifying service. Therefore, these records are 
not material.

The critical question in this case was and remains whether 
the service department of the United States has verified 
qualifying service for VA benefits.  The evidence received 
from the appellant since the November 1988 RO decision fails 
to address this essential question.  The Board finds that the 
additional evidence and material of record received in this 
case is not probative of this critical question and, 
therefore, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. 3.156(a).  As the additional evidence in question 
is not new and material, the appellant's application to 
reopen his claim of basic eligibility for VA benefits must be 
denied.


ORDER

The appellant's application to reopen his claim of basic 
eligibility for VA benefits is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals



 

